3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
2.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a decision element- - - to determine”, “an error module - - -to measure, “an adaptation module - - -to perturb” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3,6,8-12,15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over He (US 7426236) (see IDS) in view of Eliaz (US 20140241477) (see IDS) and further in view of Rollings et al (US 20070258517).
With regards to claims 1 and 10, He discloses in fig. 7, an equalizer/method (see col.1, lines 11-13, a feedforward equalizer used in conjunction with a decision feedback equalizer in a data communications channel.) that comprises:
a discrete-time, finite impulse response ("FIR") filter to convert an input signal to a filtered signal (col.6, lines 33-37, the FIR filter of the FFE are adaptive and the coefficients of the FIR filter of the feedback filter are also adaptive)
a decision element to determine channel symbols represented by the filtered signal (Decision circuit 108);
an error module (Error Generator 724) to measure equalization error relative to the represented channel symbols, and to derive , intersymbol interference ("ISI")  estimates between the equalization error and the represented channel symbols (Filter 110) ( col. 6, lines 37-40, an error generator circuit 724 is provided to determine any errors during signal acquisition, and an error signal is provided to an adaptive control circuit 720 to move the coefficients of the FFE) ;  Also in [0055], The ISI of the signal 222 is primarily the result of the pulse shaper 104 and the input filter 109 (there may be some residual ISI from multipath, for example, due to use of the least means square (LMS) approach in the equalizer 202).( In [0067], the output of the FFE 306, which may include the response of the Tx partial response pulse shape filter, the response of the Rx filter, any residual channel response (e.g., channel response not corrected by the FFE) and/or the response of the FFE 306).
 and 
an adaptation module (Adaptive control circuit 720) to perturb tap coefficients of the filter to measure a perturbed ISI from each of the tap coefficients for each of the multiple offsets (see col.6, lines 39-43, an adaptive control circuit 720 to move(perturb) the coefficients of the FFE. These coefficients of the FFE are only moved during signal acquisition. After acquisition, the coefficients of the FFE are then held at the values determined during acquisition. Also see fig. 8, and detail description in col.6, lines 48-59, - - -changes in tap weight coefficients)
He discloses all of the subject matter discussed above except for 
(a) an error module to measure equalization error relative to the represented channel symbols
(b) estimates for multiple offsets
(i) with regards to items (a) above;
However, Eliaz discloses in fig. 3, [0065], DFE 302 may receive an FFE out signal 312 from FFE 306. FFE 306 may have equalized the input signal 310 to compensate for channel response (e.g., multipath and/or other channel distortions). DFE 302 may receive a PR error signal 320 as shown in FIG. 3. PR error 320 may be similar to signal 201 of FIG. 2, for example. The PR error signal 320 may be based on a partial response signal 305 generated by the sequence estimation circuit 304. Signal 305 may be a signal that estimates the total partial response signal (e.g., the transmitted symbols after they pass through a Tx partial response filter and/or an Rx filter). Signal 305 may be similar to signal 205 and/or 203 of FIG. 2. DFE 302 may use the PR error signal 320 to generate and/or determine an error signal (e.g., DFE Error 408) for use in the DFE equalizer adaptation. 
Therefore, it would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of He as taught by Eliaz and include an error module to measure equalization error relative to the represented channel symbols.
Rationale: Some teaching, suggestion, or motivation in the prior art thatwould have led one of ordinary skill to modify the prior art reference or tocombine prior art reference teachings to arrive at the claimed invention 
To reject a claim based on this rationale, Office personnel must resolve theGraham factual inquiries. Then, Office personnel must articulate the following: 
(1) a finding that there was some teaching, suggestion, or motivation, either inthe references themselves or in the knowledge generally available to one of ordinaryskill in the art, to modify the reference or to combine reference teachings; 
(2) a finding that there was reasonable expectation of success; and 
(3) whatever additional findings based on the Graham factual inquiries may benecessary, in view of the facts of the case under consideration, to explain a conclusionof obviousness. 
In this case: 
It would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of He as taught by Eliaz and include an error module to measure equalization error relative to the represented channel symbols with a reasonable expectation of success, thusfor highly-spectrally-efficient communications (see Eliaz, [0119]). 
Therefore, the claimed subject matter would have been obvious to a personhaving ordinary skill in the art before the effective filing date of the claimed invention.
(i) with regards to items (b) above;
However, Rolling et al discloses in [0007], a pure analog solution is sensitive to DC offsets due to device mismatch, process & temperature variations, and data path latency mismatches, all of which are difficult to manage robustly. In [0014] the channel impulse response introduces ISI to the desired symbol from post-cursor components contributed by past symbols, and pre-cursor components originating from future symbols yet to be transmitted. In fig. 9, an adaptive error slicer and residual intersymbol interference estimator is disclosed. In [0068] and FIG. 10 provides a detailed block diagram of the RESIDUAL ISI CORRELATORS 106.
Therefore, it would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of He and Eliaz as taught by Rollings et al and include estimates for multiple offsets.
Rationale: Some teaching, suggestion, or motivation in the prior art thatwould have led one of ordinary skill to modify the prior art reference or tocombine prior art reference teachings to arrive at the claimed invention 
To reject a claim based on this rationale, Office personnel must resolve theGraham factual inquiries. Then, Office personnel must articulate the following: 
(1) a finding that there was some teaching, suggestion, or motivation, either inthe references themselves or in the knowledge generally available to one of ordinaryskill in the art, to modify the reference or to combine reference teachings; 
(2) a finding that there was reasonable expectation of success; and 
(3) whatever additional findings based on the Graham factual inquiries may benecessary, in view of the facts of the case under consideration, to explain a conclusionof obviousness. 
In this case: 
It would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of He and Eliaz as taught by Rollings et al and include estimates for multiple offsets with a reasonable expectation of success, thus reliable and negligible estimation error (see Rollings et al, [0064]). 
Therefore, the claimed subject matter would have been obvious to a personhaving ordinary skill in the art before the effective filing date of the claimed invention.
With regards to claim 2 and 11; the combination of He, Eliaz and Rollings et al discloses, the equalizer of claim 1, wherein the adaptation module (an adaptive control circuit 720 to move the coefficients of the FFE. These coefficients of the FFE are only moved during signal acquisition. After acquisition, the coefficients of the FFE are then held at the values determined during acquisition) uses the perturbed residual ISI to estimate an error gradient for each of the tap coefficients (See col.6, lines 48-59, a least mean square (LMS) algorithm based on gradient optimization. The change in tap weight coefficients).
With regards to claim 3 and 12; the combination of He, Eliaz and Rollings et al discloses, the equalizer of claim 2, wherein the adaptation module interpolates between the estimated error gradient and a precalculated perturbation effect based update. (see [0055], The ISI of the signal 222 is primarily the result of the pulse shaper 104 and the input filter 109 (there may be some residual ISI from multipath, for example, due to use of the least means square (LMS) approach in the equalizer 202).( In [0067], the output of the FFE 306, which may include the response of the Tx partial response pulse shape filter, the response of the Rx filter, any residual channel response (e.g., channel response not corrected by the FFE) and/or the response of the FFE 306).


With regards to claim 6 and 15; the combination of He, Eliaz and Rollings et al discloses, the equalizer of claim 1, wherein the adaptation module uses the perturbed residual ISI to form a residual ISI difference vector for each of the tap coefficients. (see He fig, 7, the first FIR filter comprises M taps to filter precursor intersymbol interference (ISI), one main tap and N taps to filter postcursor ISI. Also see Eliazz, [0055], (there may be some residual ISI from multipath, for example, due to use of the least means square (LMS) approach in the equalizer 202). In [0091], the minimum distance may be the distance calculated (e.g., via a matrix operation using the filter taps of the of the Tx filter and the Rx filter or via an estimate based on measured SNR) from the error vector that is observed (i.e., occurs) the most frequently in the system. In an example embodiment, the distance of multiple frequently occurring error vectors may be calculated because, for example, there may be some statistical uncertainty regarding whether the most-frequently occurring error vector actually corresponds to the minimum distance.
With regards to claim 8 ; the combination of He, Eliaz and Rollings et al discloses, the equalizer of claim 1, wherein the adaptation module (see He, see col.6, lines 39-40,  an adaptive control circuit 720 to move the coefficients of the FFE) derives updates for each of the tap coefficients based in part on the perturbed residual ISI (see [0055], The ISI of the signal 222 is primarily the result of the pulse shaper 104 and the input filter 109 (there may be some residual ISI from multipath, for example, due to use of the least means square (LMS) approach in the equalizer 202).( In [0067], the output of the FFE 306, which may include the response of the Tx partial response pulse shape filter, the response of the Rx filter, any residual channel response (e.g., channel response not corrected by the FFE) and/or the response of the FFE 306).
With regards to claim 9 and 17; the combination of He, Eliaz and Rollings et al discloses, the equalizer of claim 1, further comprising: a feedback filter to convert the channel symbols into a feedback signal; and a summer that combines the feedback signal with the filtered signal to provide the decision element with an equalized signal ( see fig. 3, DFE 305 comprises decision circuit 308 and feedback filter 310. Decision circuit 308 may be implemented by, for example, a threshold circuit, a Viterbi detector or the like. See fig. 3, Feedback filter 310 is preferably implemented as a Finite Impulse Response (FIR) filter),
 wherein the equalization error is measured between the equalized signal and the represented channel symbols ( see Eliaz in fig. 3, [0065], DFE 302 may receive an FFE out signal 312 from FFE 306. FFE 306 may have equalized the input signal 310 to compensate for channel response (e.g., multipath and/or other channel distortions). DFE 302 may receive a PR error signal 320 as shown in FIG. 3. PR error 320 may be similar to signal 201 of FIG. 2, for example. The PR error signal 320 may be based on a partial response signal 305 generated by the sequence estimation circuit 304. Signal 305 may be a signal that estimates the total partial response signal (e.g., the transmitted symbols after they pass through a Tx partial response filter and/or an Rx filter). Signal 305 may be similar to signal 205 and/or 203 of FIG. 2. DFE 302 may use the PR error signal 320 to generate and/or determine an error signal (e.g., DFE Error 408) for use in the DFE equalizer adaptation). 
 .
5.	Claims 4, 5, 7, 13,14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over He (US 7426236) and Eliaz (US 20140241477) in view of Rollings et al (US 20070258517) as applied in claims 1 and 10 above, and further in view of Hidaka (US 20170310510).
With regards to claims 4 and 13, he combination of He, Eliaz and Rollings et al discloses, the equalizer of claim 1, wherein the adaptation module (see He, see col.6, lines 39-40, an adaptive control circuit 720 to move the coefficients of the FFE) , but is not explicit about uses the perturbed residual ISI to form a residual ISI difference matrix
However, Hidaka teaches in fig. 1 (108, adaptive control equalizer) and in [0040], the equalizer-control logic 208 may include and/or utilize an adaptation matrix, M. For example, the equalizer-control logic 208 may force weighted sum of residual ISI toward zero by detecting residual ISI and integrating each residual ISI component with a different weight according to the adaptation matrix, where weight depends on at least the equalizer type and the residual ISI. In some embodiments, the equalizer-control logic 208 may include a vector of binary values representing the sign (e.g., +, −) of residual ISI components. In some embodiments, the equalizer-control logic 208 may be compatible with any correlated data sequences, including monotone sequences (such as a repeated 0-1-0-1 pattern).
Therefore, it would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of He, Eliaz and  Rollings et al as taught by Hidaka and include the uses of the perturbed residual ISI to form a residual ISI difference matrix.
Rationale: Some teaching, suggestion, or motivation in the prior art thatwould have led one of ordinary skill to modify the prior art reference or tocombine prior art reference teachings to arrive at the claimed invention 
To reject a claim based on this rationale, Office personnel must resolve theGraham factual inquiries. Then, Office personnel must articulate the following: 
(1) a finding that there was some teaching, suggestion, or motivation, either inthe references themselves or in the knowledge generally available to one of ordinaryskill in the art, to modify the reference or to combine reference teachings; 
(2) a finding that there was reasonable expectation of success; and 
(3) whatever additional findings based on the Graham factual inquiries may benecessary, in view of the facts of the case under consideration, to explain a conclusionof obviousness. 
In this case: 
It would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of He, Eliaz and  Rollings et al as taught by Hidaka and include the uses of the perturbed residual ISI to form a residual ISI difference matrix with a reasonable expectation of success, thus it may minimize the sum of squares of the residual ISI in the equilibrium state for the worst-case channel. (see Hidaka, [0043]). 
Therefore, the claimed subject matter would have been obvious to a personhaving ordinary skill in the art before the effective filing date of the claimed invention.
With regards to claim 5 and 14; the combination of He, Eliaz , Rollings et al and Hidaka discloses, the equalizer of claim 4, wherein the adaptation module combines the residual ISI difference matrix with a precalculated perturbation effect matrix (see fig. 2, [0043], the equalizer-control logic 208 may include and/or utilize an adaptation matrix, M. For example, the equalizer-control logic 208 may force weighted sum of residual ISI toward zero by detecting residual ISI and integrating each residual ISI component with a different weight according to the adaptation matrix, where weight depends on at least the equalizer type and the residual ISI. In some embodiments, the equalizer-control logic 208 may include a vector of binary values representing the sign (e.g., +, −) of residual ISI components.).

With regards to claim 7 and 16; the combination of He, Eliaz , Rollings et al and Hidaka discloses, the equalizer of claim 6, wherein the adaptation module combines the residual ISI difference vector with a precalculated perturbation effect vector (see fig. 2, 208 Equalizer control logic and [0043], If the adaptation matrix is statically fixed for the worst-case channel and the equalizers with the best values of the control parameters combined together, it may minimize the sum of squares of the residual ISI in the equilibrium state for the worst-case channel. For other channels, the sum of squares of the residual ISI may not necessarily be minimized in the equilibrium state, but the sum of squares of the residual ISI may be often sufficiently reduced in the equilibrium state, because the operating margin may usually be bigger than the worst-case channel for a wide range of channel characteristics).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hidaka; Yasuo( US 20090316772) discloses igital feedback equalizers (DFEs) that include one or more residual intersymbol interference (ISI) detectors, one or more column balancers, and one or more weight selectors. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        September 7, 2022